LITHIUM-ION ELECTROCHEMICAL CELL, COMPONENTS THEREOF, AND METHODS OF MAKING AND USING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Response to Amendment
In response to communication filed on 2/9/2021:
No claims have been amended or canceled. No new matter has been entered.
Rejections under 35 USC 103(a) have been upheld.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “Abe is directed to electrochemical cells comprising ester compounds (see, e.g., Abstract, paragraph 12). These ester compounds enhance the battery 
There is no indication in Scordilis-Kelley or Abe that the single-ion conductive layers described in Scordilis-Kelley would have this property. As acknowledged by the Patent Office on page 6 of the Office Action, Abe does not disclose protective layers that include either single-ion conductive materials or are glasses or ceramics that comprise lithium. Additionally, Scordilis-Kelley is silent regarding the interaction of the ester compounds disclosed in Abe with the singleion conductive layers described therein. Accordingly, the Patent Office’s proposed combination would behave in an unpredictable manner. As laid out in MPEP § 2143.01(111), a proposed combination of references is not obvious unless the results would have been predictable to one of ordinary skill in the art. Additionally, without conceding that the Abe and Scordilis-Kelley could have been combined in the manner proposed, the Patent Office is reminded that “the mere fact that references can be combined or modified does not render the resultant combination obvious” unless this condition is met (emphasis in original). Therefore, Applicant respectfully submits that independent claim 2 is not obvious in view of the proposed combination of Abe and Scordilis-Kelley.”
The Examiner respectfully traverses. The ester compound of Abe is an additional component of the electrolyte and is not commensurate within the scope of the claims. 
The Applicant discloses: “Moreover, the Patent Office’s proposed rationale for combining Abe with Scordilis-Kelley is inapposite because Abe strongly implies that its protective layers have the properties that the Patent Office has proposed would be provided by the single-ion conductive layers of Scordilis-Kelley. The Patent Office has asserted that the single-ion conductive layers of Scordilis-Kelley would “allow the passage of lithium ions and impede the passage of other components that may otherwise damage the electrode” (see page 7 of the Office Action). However, Abe teaches that its protective layers should have a thickness of between 1 micron and 20 microns because thinner layers may not prevent decomposition of the electrolyte solution and thicker layers may impede ion movement (see, e.g., paragraph 119). One of ordinary skill in the art would understand this disclosure to mean that the protective layers of Abe, when present at the appropriate thicknesses, allow for ion passage therethrough but prevent deleterious interactions between other species in the electrolyte and the electrode. Therefore, one of ordinary skill in the art would not have looked to the disclosure of Scordilis-Kelley to obtain a protective layer providing these benefits.”
The Examiner respectfully traverses. The concept of thickness is not commensurate within the scope of the claims. However, such a limitation would propose a strong argument.
The Applicant discloses: “…it also would not have been obvious to combine Mikhaylik with Abe and Scordilis-Kelley to arrive at the claimed electrochemical cell. The Patent Office has asserted that this combination would have been obvious “in order to charge and discharge the cell at the desired level” (see page 9 of the Office Action). However, the Patent Office has not identified why one of ordinary skill in the art would have expected that incorporating a lithium bis(oxalate)borate compound as described in Mikhaylik into an electrochemical cell described in Abe as modified by Scordilis-Kelley would have this effect. As described in MPEP § 
The Examiner respectfully traverses. The Examiner has provided proper motivation to modify Abe and Scordilis-Kelley with the lithium bis(oxalate)borate compound of Mikhaylik. As previously stated, one of ordinary skill in the art would understand the desire to charge and discharge a cell at desired levels because these levels exhibit the necessary ionic and electrical conductivities needed to maximize efficiency. Finally, the Applicant still has not provided adequate reasoning for why there is not a prima facie case of obviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 8-10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe et al. (US 2010/0119955 A1) and further in view of Scordilis-Kelley et al. (US 2011/0287305 A1).
Regarding claim 2, 4-6, 8-10, Abe et al. teach an electrochemical cell (Abstract), comprising: a first electrode comprising lithium metal (Paragraph 0109 discloses the anode is made of lithium metal.);
a protective structure disposed on the first electrode, wherein the protective structure comprises a ceramic and/or a glass (Paragraphs 0120-0121 discloses a protective layer formed on a cathode and/or anode which can be made of water insoluble particles such as ceramic.); a second electrode; a (Paragraphs 0101-102 disclose a cathode comprised of a lithium metal oxide such as LiCo-O2 or LiMn2O4.) and
an electrolyte, wherein the electrolyte comprises a fluorinated cyclic carbonate compound (Paragraph 0080 discloses the use of cyclic carbonate solvents in electrolytes such as fluoroethylene carbonate, FEC.)
However, Abe et al. do not teach wherein the ceramic and/or the glass comprises lithium, and wherein the ceramic and/or the glass is a single-ion conductive material.
Scordilis-Kelley et al. ceramic and/or the glass protective layer is a single ion conductive material or wherein the protective structure is a multilayered structure comprising a layer comprising the ceramic and/or the glass which comprises lithium and is a single-ion conductive material. (Fig. 2 and paragraphs 0049-0052 a multi-layered structure 204, in accordance with various exemplary embodiments of the invention. In some cases herein, the anode is referred to as an "anode based material," "anode active material," or the like, and the anode along with any protective structures are referred to collectively as the "anode." All such descriptions are to be understood to form part of the invention. In this particular embodiment, multi-layered structure 204 includes a single-ion conductive material 206, a polymeric layer 208 positioned between the base electrode material and the single-ion conductive material, and a separation layer 210 (e.g., a layer resulting from plasma treatment of the electrode) positioned between the electrode and the polymeric layer. Further, paragraph 0052 discloses it can contain lithium and comprise a single ion conductive material.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Abe with Scordilis-Kelley et al. in order to allow passage of lithium ions and may impede the passage of other components that may otherwise damage the anode.
Regarding claim 12, Abe and Scordilis-Kelley et al. teach the electrochemical cell of claim 2. Further, Abe teaches wherein the electrolyte comprises at least one of: LiN(CF3SO2)2, LiN(C2F5SO2)2, and LiC(CF3SO2)3. (Paragraph 0091)

Claims 11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe et al. (US 2010/0119955 A1) and further in view of Mikhaylik et al. (US 2012/0052397 A1).
Regarding claims 11, 17, 19, and 20,  Abe et al. teach electrochemical cell (Abstract), comprising: a first electrode comprising lithium metal (Paragraph 0109 discloses the anode is made of lithium metal.);
a protective structure disposed on the first electrode, wherein the protective structure comprises a ceramic and/or a glass (Paragraphs 0120-0121 discloses a protective layer formed on a cathode and/or anode which can be made of water insoluble particles such as ceramic.);
an electrolyte (Paragraph 0080), and a second electrode, wherein the second electrode comprises one or more of the following:
a nickel cobalt manganese lithium-ion cathode, LiMn2O4, and LiCoxNi(1-x)O2 where x is between approximately 0.05 and 0.8 (Paragraphs 0101-102 disclose a cathode comprised of a lithium metal oxide such as LiCo-O2 or LiMn2O4.).
However, Abe et al. do not teach wherein the ceramic and/or the glass comprises lithium, and wherein the ceramic and/or the glass is a single-ion conductive material.
Scordilis-Kelley et al. ceramic and/or the glass protective layer is a single ion conductive material or wherein the protective structure is a multilayered structure comprising a layer comprising the ceramic and/or the glass which comprises lithium and is a single-ion conductive material. (Fig. 2 and paragraphs 0049-0052 a multi-layered structure 204, in accordance with various exemplary embodiments of the invention. In some cases herein, the anode is referred to as an "anode based material," "anode active material," or the like, and the anode along with any protective structures are referred to collectively as the "anode." All such descriptions are to be understood to form part of the invention. In this particular embodiment, multi-layered structure 204 includes a single-ion conductive material 206, a polymeric layer 208 positioned between the base electrode material and the single-ion conductive material, and a separation layer 210 (e.g., a layer resulting from plasma treatment of the electrode) positioned between the electrode and the polymeric layer. Further, paragraph 0052 discloses it can contain lithium and comprise a single ion conductive material.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Abe with Scordilis-Kelley et al. in order to allow passage of lithium ions and may impede the passage of other components that may otherwise damage the anode.
However, Abe et al. do not teach wherein the electrolyte is a gel electrolyte and comprises a lithium bis(oxalate)borate compound.
Mikhaylik et al. teach electrolyte materials for use in electrochemical cells (Abstract) wherein the electrolyte comprises a lithium bis(oxalate)borate compound (Paragraphs 0083-0084 disclose various gel electrolytes such as LiBOB.).
Therefore, it would have been obvious to one ordinary skill in the art to modify Abe with Mikhaylik et al. in order to charge and discharge the cell at the desired level.
Regarding claims 15 and 16, the combination of Abe, Scordilis-Kelley and Mikhaylik et al. teach the electrochemical cell of claim 19. Further, Abe et al. teach the electrolyte comprises a non-aqueous solvent such as carbonate. (Paragraph 0080 discloses the use of cyclic carbonate solvents in electrolytes such as fluoroethylene carbonate, FEC.)
Regarding claim 18, the combination of Abe, Scordilis-Kelley and Mikhaylik et al. teach the electrochemical cell of claim 19. Further, Abe et al. teach wherein the electrolyte comprises at least one of: LiN(CF3SO2)2, LiN(C2F5SO2)2, and LiC(CF3SO2)3. (Paragraph 0091)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729